Citation Nr: 1308961	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-40 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


[The issue of whether the recoupment of the remainder of $30,000 from separation pay is proper is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran submitted a notice of disagreement in July 2009, and a statement of the case was issued in February 2010.  The Veteran perfected his appeal in March 2010.

In March 2011, the Veteran presented testimony at a hearing before a Decision Review Officer.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide the issue of entitlement to a TDIU.  Specifically, in the VA Form 21-526, Veteran's Application for Compensation or Pension, received in October 2007, the Veteran reported he had "claimed or [wa]s receiving disability benefits from the Social Security Administration (SSA)."  See Section I, item # 4g.  Such records are potentially relevant to the issue of entitlement to a TDIU and are currently not part of the claims file.  Thus a remand to obtain the SSA records must be accomplished.

Additionally, because the claim is being remanded, the Board will request a more recent examination to determine if the service-connected disabilities have prevented from the Veteran from securing or following a substantially gainful occupation. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain copies of any and all SSA and medical records related to any application for disability benefits filed by the Veteran.  If SSA records are unavailable, the RO should inform the Veteran of the efforts VA made to obtain the records, provide description of further action VA will take regarding the claim, and notify the Veteran that he is ultimately responsible for providing such evidence.

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the severity of his service-connected disabilities, and their impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should be informed that the Veteran's education level is he completed high school and at least 3 years of college and his occupational experienced involves owning and managing a construction business for more than 10 years and working in real estate.  After reviewing the record, and examination of the Veteran, the examiner should offer an opinion on the effect of the Veteran's service-connected disabilities (physical and mental), including any complications, on his ability to obtain and retain substantially gainful employment.  

The examiner must explain in detail the rationale for all opinions given.  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

4.  Thereafter, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

